         Case
          Case1:21-cv-00046-AJN
               1:21-cv-00046-AJN Document
                                  Document13-1 Filed04/16/21
                                           14 Filed  04/14/21 Page
                                                               Page11ofof10
                                                                          10


                                                                    The Court strikes the reference to a
                                                                   putative class because this action
UNITED STATES DISTRICT COURT                                       was never certified pursuant to Fed.
SOUTHERN DISTRICT OF NEW YORK                                      R. Civ. P. 23 and therefore this
---------------------------------------------------------------X   Consent Decree applies only to the
JENISA ANGELES, on behalf of herself and                           individual plaintiff.
all others similarly situated,
                                                                   Case No. 21-cv-00046-AJN
                                                                                                            4/14/2021
                                            Plaintiff,

                 -against-                                         CONSENT DECREE

GOLD STANDARD ENTERPRISES, INC.,

                                             Defendant.
                                                                                                4/16/2021
---------------------------------------------------------------X

        This Consent Decree is entered into as of the Effective Date, as defined below in

Paragraph 9, by and between the following parties: Plaintiff Jenisa Angeles (“Plaintiff”) and

Defendant Gold Standard Enterprises, Inc. (“Defendant”).                   Plaintiff and Defendant are

collectively referred to as the “Parties” for the purposes and on the terms specified herein.

                                                 RECITALS

        1.       Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181-

12189 (the “ADA”), and its implementing regulation, 28 C.F.R. pt. 36, prohibit discrimination

on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, and accommodations by any private entity that owns, leases (or leases

to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. §

36.201(a).

        2.       On or about January 4, 2021, Plaintiff filed the above-captioned action in the

United States District Court for the Southern District of New York (the “Action”). Plaintiff

alleges that Defendant’s websites and mobile applications (together, the “Websites”) are not

fully accessible to individuals with disabilities in violation of Title III of the Americans with

Disabilities Act of 1990 (“ADA”) and the New York City Human Rights Law (the “NYCHRL”).

                                                         1
        Case
         Case1:21-cv-00046-AJN
              1:21-cv-00046-AJN Document
                                 Document13-1 Filed04/16/21
                                          14 Filed  04/14/21 Page
                                                              Page22ofof10
                                                                         10




       3.      Defendant expressly denies that the Websites violate any federal, state or local

law, including the ADA and the NYCHRL, that this Court is a proper venue, and any other

wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does not admit

any wrongdoing.

       4.      This Consent Decree resolves, settles, and compromises all issues between the

Parties in the Action.

       5.      This Consent Decree is entered into by Plaintiff, individually, but is intended by

the parties to inure to the benefit of vision impaired individuals.

                                         JURISDICTION

       6.      Plaintiff alleges that Defendant is a private entity that owns and/or operates the

Websites which are available through the internet to personal computers, laptops, mobile

devices, tablets, and other similar technology. Plaintiff contends that the Websites are a service,

privilege, or advantage of a place of public accommodation subject to Title III of the ADA. 42

U.S.C. §12181(7); 12182(a). Defendant denies that the Websites are a public accommodation or

that it is a place of public accommodation or otherwise subject to Title III of the ADA and/or

NYCHRL.

       7.      This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.

§ 12188. The Parties agree that for purposes of the Action and this Consent Decree venue is

appropriate.

                                    AGREED RESOLUTION

       8.      Plaintiff and Defendant agree that it is in the Parties’ best interest to resolve the

Action on mutually agreeable terms without further litigation. Accordingly, the Parties agree to

the entry of this Consent Decree without trial or further adjudication of any issues of fact or law



                                                  2
        Case
         Case1:21-cv-00046-AJN
              1:21-cv-00046-AJN Document
                                 Document13-1 Filed04/16/21
                                          14 Filed  04/14/21 Page
                                                              Page33ofof10
                                                                         10




raised in Plaintiff's Complaint. In resolution of this Action, the Parties hereby AGREE to the

following:

                                         DEFINITIONS

       9.      Effective Date means the date on which this Consent Decree is entered on the

Court’s Docket Sheet following approval by the Court.

       10.     Reasonable Efforts means, with respect to a given goal or obligation, the efforts

that a reasonable person or entity in Defendant’s position would use to achieve that goal or

obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable

Efforts as provided for under this Consent Decree shall be subject to the dispute resolution

procedures set forth in paragraphs 14 through 17 of this Consent Decree. Reasonable Efforts

shall be interpreted so as to not require Defendant to undertake efforts the cost, difficulty or

impact on the Websites of which could constitute an undue burden, as defined in Title III of the

ADA but as applied solely to the Websites - as though the Websites were a standalone business

entity, or which efforts could result in a fundamental alteration in the manner in which Defendant

operates the Websites - or the primary functions related thereto, or which could result in a loss of

revenue or traffic on their Websites-related operations.

                                              TERM

       11.     The term of this Consent Decree shall commence as of the Effective Date and

remain in effect for the earlier of: (1) 36 months from the Effective Date; or (b) the date, if any,

that the United States Department of Justice adopts regulations for websites under Title III of the

ADA.

                  GENERAL NONDISCRIMINATION REQUIREMENTS

       12.     Pursuant to the terms of this Consent Decree, Defendant:



                                                 3
        Case
         Case1:21-cv-00046-AJN
              1:21-cv-00046-AJN Document
                                 Document13-1 Filed04/16/21
                                          14 Filed  04/14/21 Page
                                                              Page44ofof10
                                                                         10




              a.       shall not deny persons with a disability (as defined under the ADA),

including the Plaintiff, the opportunity to participate in and benefit from the goods, services,

privileges, advantages, and accommodations through the Websites as set forth herein. 42 U.S.C.

§12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

              b.       shall use Reasonable Efforts to provide persons with a disability (as

defined under the ADA), including Plaintiff, an equal opportunity to participate in or benefit

from the goods, services, privileges, advantages, and accommodations provided through the

Websites as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b); and

              c.       shall use Reasonable Efforts to ensure that persons with a disability (as

defined under the ADA), including Plaintiff, are not excluded, denied services, segregated, or

otherwise treated differently because of the absence of auxiliary aids and services, through the

Websites as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                       COMPLIANCE WITH TITLE III OF THE ADA

       13.     Web Accessibility Conformance Timeline: Defendant shall ensure full and equal

enjoyment of the goods, services, privileges, advantages, and accommodations provided by and

through the Websites (including all pages therein), including websites (including all pages

therein and linked to therefrom) that can be navigated to from the Websites or which when

entered reroute to the Websites (collectively the “Websites”), according to the following timeline

and requirements provided that the following dates will be extended in the instance that the

Department of Justice issues regulations for websites under Title III of the ADA while this

Consent Decree is in effect and which contain compliance dates and/or deadlines further in the

future than the dates set forth herein:




                                                4
         Case
          Case1:21-cv-00046-AJN
               1:21-cv-00046-AJN Document
                                  Document13-1 Filed04/16/21
                                           14 Filed  04/14/21 Page
                                                               Page55ofof10
                                                                          10




                a.    Within 9 months of the Effective Date, to the extent not already done,

Defendant shall modify the Websites as needed to substantially conform to the Web Content

Accessibility Guidelines 2.0 and/or Web Content Accessibility Guidelines 2.1 Level A Success

Criteria to the extent determined to be applicable, or any other WCAG guidelines deemed to be

applicable, in such a manner so that the Websites will be accessible to persons with vision

disabilities.

                b.    The Parties acknowledge that Defendant’s obligations under this Consent

Decree do not include: (i) substantial conformance with WCAG standards for user-generated

content and/or other content or advertisements and/or websites that Defendant does not own,

operate, prepare or control but that are linked from the Websites (including, but not limited to,

any content/websites hosted by third parties and implemented on the Websites); and (ii) the

provision of narrative description for videos. The Parties also agree that if the U.S. Department

of Justice or a Court with jurisdiction over this matter determines that the WCAG standards or

any successor standard that Defendant may have utilized are not required by applicable law,

Defendant may choose, in its discretion, to cease the remediation efforts described above.

                c.    In achieving such conformance, Defendant may, among other things, rely

upon, in whole or in part, the User Agent Accessibility Guidelines (“UAAG”) 1.0; the Authoring

Tool Accessibility Guidelines (“ATAG”) 2.0; the Guidance on Applying WCAG 2.1 to Non-

Web Information and Communications Technologies (“WCAG2.1ICT”), published by the Web

Accessibility Initiative of the World Wide Web Consortium (“W3C”); as well as other guidance

published by the W3C’s Mobile Accessibility Task Force; the British Broadcasting Corporation

Mobile Accessibility Standards and Guidelines 1.0 (“BBCMASG 1.0”) or any combination

thereof. If Defendant, in reasonably relying upon any of the foregoing, and despite having used



                                                5
        Case
         Case1:21-cv-00046-AJN
              1:21-cv-00046-AJN Document
                                 Document13-1 Filed04/16/21
                                          14 Filed  04/14/21 Page
                                                              Page66ofof10
                                                                         10




Reasonable Efforts, fails to achieve substantial conformance with the applicable WCAG

standard, Defendant will have nonetheless satisfied its obligations under this Consent Decree as

set forth herein regarding remediation of the Websites.

                      PROCEDURES IN THE EVENT OF DISPUTES

       14.     The procedures set forth in Paragraphs 15 through 17 must be exhausted in the

event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant to this

Consent Decree, or (ii) Defendant concludes that it cannot substantially comply with any criteria

of the applicable WCAG standard as set forth hereinabove. Defendant shall not have breached

this Consent Decree in connection with the foregoing until the following procedures have been

exhausted.

       15.     If any of the Parties claim this Consent Decree or any portion of it has been

violated (“breach”), the party alleging the breach shall give written notice (including reasonable

particulars) of such violation to the party alleged to be in breach. The alleged breaching party

must respond to such written notice of breach no later than 30 calendar days thereafter (the “Cure

Period”), unless the parties agree to extend the time for response. If the alleged breach is of a

nature that it cannot be cured during the Cure Period, the parties shall mutually extend the Cure

Period to reflect the reasonable time period in which the alleged breach can be cured. If the

parties are unable to reach a mutually acceptable resolution during the Cure Period, or any

extension thereof, the party alleging a breach of the Consent Decree may seek enforcement of

compliance with this Consent Decree from the Court. The Court shall, in its discretion, award

reasonable attorneys’ fees and costs to the prevailing party in any such enforcement action.

       16.     Defendant shall not be in breach of this Consent Decree unless: (a) an

independent accessibility consultant determines that a particular item(s) cannot be accomplished



                                                6
        Case
         Case1:21-cv-00046-AJN
              1:21-cv-00046-AJN Document
                                 Document13-1 Filed04/16/21
                                          14 Filed  04/14/21 Page
                                                              Page77ofof10
                                                                         10




by a person with a disability who has average screen reader competency using a prominent

commercially available screen reader such as Jaws, Voiceover, or NVDA in combination with

one of the following browsers (in versions of which that are currently supported by their

publishers): Internet Explorer, Firefox, Safari and Chrome; and (b) Defendant fails to remedy the

issue using Reasonable Efforts within a reasonable period of time of not less than 120 days from

receipt of the accessibility consultant’s opinion. If the accessibility consultant believes that a

reasonable time using Reasonable Efforts to remedy the items found not to be usable is longer

than 120 days, then the Parties may agree on a longer time period without leave of Court so long

as the extension is documented in writing and executed by the Parties to this Consent Decree or

their respective counsel. If the accessibility consultant finds that a particular item found not to be

usable cannot be remedied using Reasonable Efforts, Defendant shall not be obligated to remedy

that item.

       17.     Any notice or communication required or permitted to be given to the Parties

hereunder shall be given in writing by e-mail and by overnight express mail or United States first

class mail, addressed as follows:

               For PLAINTIFF:                  Mark Rozenberg
                                               STEIN SAKS, PLLC
                                               285 Passaic Street
                                               Hackensack, New Jersey 07601
                                               mrozenberg@steinsakslegal.com
                                               Tel: 201.282.6500


               For DEFENDANT:                  Peter T. Shapiro, Esq.
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                               77 Water Street, Suite 2100
                                               New York, NY 10005
                                               Tel: 212-232-1322
                                               Email: Peter.Shapiro@lewisbrisbois.com




                                                  7
        Case
         Case1:21-cv-00046-AJN
              1:21-cv-00046-AJN Document
                                 Document13-1 Filed04/16/21
                                          14 Filed  04/14/21 Page
                                                              Page88ofof10
                                                                         10




                       ENFORCEMENT AND OTHER PROVISIONS

       18.     The interpretation and enforcement of this Consent Decree shall be governed by

the laws of the State of New York.

       19.     If any provision of this Consent Decree is determined to be invalid,

unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated

to reflect as nearly as possible and to the fullest extent permitted by applicable law its original

intent and shall not, in any event, affect any other provisions, all of which shall remain valid and

enforceable to the fullest extent permitted by applicable law.

         PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

       20.     The Parties to this Consent Decree expressly intend and agree that this Consent

Decree shall inure to the benefit of all persons with vision disabilities as defined by the ADA,

including those who utilize a screen reader to access the Websites, which disabled persons shall

constitute third-party beneficiaries to this Consent Decree, but it does not bind non-parties.

       21.     The signatories represent that they have the authority to bind the respective

parties, Plaintiff and Defendant to this Consent Decree.

                           CONSENT DECREE HAS BEEN READ

       22.     This Consent Decree has been carefully read by each of the Parties, and its

contents are known and understood by each of the Parties. This Consent Decree is signed freely

by each party executing it. The Parties each had an opportunity to consult with their counsel

prior to executing the Consent Decree.



                                                      PLAINTIFF



                                                 8
        Case
         Case1:21-cv-00046-AJN
              1:21-cv-00046-AJN Document
                                 Document13-1 Filed04/16/21
                                          14 Filed  04/14/21 Page
                                                              Page99ofof10
                                                                         10




    COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

       THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and having

reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

       1)      This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.

§ 12188;

       2)      The provisions of this Consent Decree shall be binding upon the Parties;

       3)      This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

pleading in this Action, nor does it constitute any finding of liability against Defendant;

       4)      The Court’s jurisdiction over this matter shall continue for 36 months; and

       5)      This Consent Decree shall be deemed as adjudicating, once and for all, the merits

of each and every claim, matter, and issue that was alleged, or could have been alleged by

Plaintiff in the Action based on, or arising out of, or in connection with, the allegations in the

Complaint.

       NOW THEREFORE, the Court approves the Consent Decree and in doing so specifically

adopts it and makes it an Order of the Court.

       SO ORDERED:
       April 14, 2021
                                                      ___________________________
                                                              U.S.D.J.




                                                 10
Case
 Case1:21-cv-00046-AJN
      1:21-cv-00046-AJN Document
                         Document13-1 Filed04/16/21
                                  14 Filed  04/14/21 Page
                                                      Page10
                                                           10ofof10
                                                                  10




    
